DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 12-15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2018/0118045 to Gruzen et al. (“Gruzen”).

As to independent method claim 1, and similarly recited claims 18 and 20, a method/system/communication system (¶ 0128-0131) comprising for controlling charging for a plurality of electric vehicles (¶ 0123), each of the plurality of electric vehicles including a respective battery that is charged electrically via a respective charger (¶ 0020), the method comprising: obtaining vehicle data from the plurality of electric vehicles (Fig. 3A: 304, Fig. 3B: 303), the vehicle data including respective charge statuses for the respective batteries of the plurality of electric vehicles (¶ 0040-0049), via sensors onboard the plurality of electric vehicles (¶ 0049, 0107, 0108, 0110);  obtaining charging station data pertaining to a plurality of charging stations (Fig. 3A and 3B: 308), the charging station data including respective availabilities for the plurality of charging stations (Abstract; Fig. 3A and 3B: 308);  pairing one or more of the plurality of electric vehicles each with a respective one of the plurality of charging stations (Fig. 3A and 3B: 310, 312), generated paired sets of electric vehicles and charging stations, based on the vehicle data and the charging station data (Fig. 3A: 303, 308, 310, 312, Fig. 3B: 303, 308, 310, 312), via a processor (Fig. 5: 502);  and controlling charging of respective batteries of the one or more of the plurality of electric vehicles with the respective paired charging stations, via the processor (Fig. 3A and 3B: 316). 
 
As to claim 2, the method of claim 1, wherein the pairing of a particular one of the plurality of electric vehicles with a respective one of the plurality of charging stations is made at least in part based on the respective charging statuses of the particular one of the plurality of electric vehicles and at least one other of the plurality of electric vehicles that is currently using one of the plurality of charging stations (Fig. 3A and 3B: 308). 
 
As to claim 3,  the method of claim 1, wherein the availability for a particular charging station is based at least in part on a schedule of available days and times of days that have previously established for the particular charging station (¶ 0012). 
 
As to claim 4, the method of claim 1, wherein the availability for a particular charging station is based at least in part on a charging status of the charging status of a particular electric vehicle that is currently using the particular charging station (¶ 0123).  
 
As to claim 5, the method of claim 1, further comprising, for a particular electric vehicle and a particular charging station that is paired with the particular electric vehicle: providing, to an owner of the particular charging station, rating information pertaining to the particular electric vehicle that is paired with the particular charging station; and allowing the owner of the particular charging station to accept or reject charging of the battery of the particular electric vehicle via the particular charging station, based on the rating information (¶ 0055). 
 
As to claim 6, the method of claim 5, wherein the rating information pertaining to the vehicle is based at least in part on a driving history of the vehicle (¶ 0062, 0063, 0103). 
 
As to claim 7, the method of claim 5, further comprising: monitoring usage of the particular charging station by the particular electric vehicle as the particular electric vehicle is charged at the particular charging station (¶ 0102, 0106, 0111, 0112, 0119); and updating the rating information for the particular electric vehicle based on the monitoring (¶ 0050, 0055, 0062, 0063). 
 
As to claim 9,  the method of claim 1, further comprising, for a particular electric vehicle and a particular charging station that is paired with the particular electric vehicle: providing, to a user of the particular electric vehicle, rating information pertaining to the particular charging station that is paired with the particular electric vehicle;  and allowing the user of the particular electric vehicle to accept or reject charging of the battery of the particular electric vehicle via the particular charging station, based on the rating information (¶ 0055). 
 
As to claim 10, the method of claim 9, further comprising: monitoring conditions of the particular charging station as the particular electric vehicle is charged at the particular charging station (¶ 0102, 0106, 0111, 0112, 0119); and updating the rating information for the particular charging station based on the monitoring (¶ 0050, 0055, 0062, 0063). 

As to claim 12, the method of claim 1, wherein the pairing of the one or more of the plurality of electric vehicles each with a respective one of the plurality of charging stations is also based on respective ratings of the plurality of electric vehicles and the plurality of charging stations, in combination with respective rating thresholds thereof for pairing (¶ 0098). 
 
As to claim 13, the method of claim 3, wherein the availability of the particular charging station is enforced via instructions provided by the processor that automatically disconnects charging capability for the charging station for days and times in which the owner has decided that the charging station is to be unavailable (¶ 0062, 0063, 0111, 0112, 0118, 0119). 
 
As to claim 14, the method of claim 3, wherein only certain users of electric vehicles, belonging to an allowed users list, are allowed to use the charging station during dates and times when the charging station is not scheduled to be available to the public (¶ 0062, 0063, 0098, 0102). 
 
As to claim 15, the method of claim 1, wherein the vehicle data and the charging station data are obtained regardless of whether a particular electric vehicle is currently plugged into a charging station, and regardless of whether or not a particular charging station is currently being used to charge an electric vehicle (Fig. 3B: 302, 303, 306, 308). 
 
As to claim 17, the method of claim 1, further comprising: obtaining feedback from the user of a particular electric vehicle with respect to a particular charging station used by the particular electric vehicle (¶ 0050, 0055, 0062, 0063). 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gruzen in view of US Pub. No. 2018/0367731 to Gatti et al. (“Gatti”).
Gruzen teaches all of the limitations of claims 1, 5, 6, 7, and 18 as disclosed above. Additionally, Gruzen recognized a security issue in allowing a vehicle to be charged by a charger not owned by the vehicle operator (¶ 0004). Gruzen, however, does not teach embedding a camera within a vehicle to capture photographic images. 
Gatti is directed to camera system adapted for installation in a vehicle (¶ 0002). Gatti teaches utilizing a camera embedded within a vehicle and when triggered captures images (Abstract, ¶ 0004, 0061, 0069, 0070, 0081).
It would have be obvious to one of ordinary skill in the art to have incorporated into Gruzen the camera system taught by Gatti. Use of a camera within the vehicle would document new or existing property damage and would aid in the prosecution of crime or support a defense in liability claim. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gruzen in view of US Pub. No. 2007/0063824 to Gaddy et al. (“Gaddy”). 
Gruzen teaches the limitations of claim 1 from which claim 11 depends. Gruzen does not teach initiating an online chat between two or more vehicles. 
Gaddy is directed to vehicle warning systems (¶ 0001). Gaddy teaches an apparatus configured to initiate a chat between two vehicles to convey important information (¶ 0025). 
It would have been obvious to one of ordinary skill in the art to have incorporated into Gruzen the apparatus disclosed by Gaddy in order to facilitate communication of important information. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851